Case 18-14258-mdc          Doc 54    Filed 05/27/21 Entered 05/27/21 16:06:19              Desc Main
                                     Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

 IN RE:
 HUGH C POSTELL                                            Case No. 18-14258-mdc
     Debtor
                                                           Chapter 13
 PHH MORTGAGE CORPORATION
         Movant
 vs.
 HUGH C POSTELL
     Respondent                                            11 U.S.C. §362

                        NOTICE OF MOTION, RESPONSE DEADLINE
                                 AND HEARING DATE

       PHH Mortgage Corporation has filed a Motion for Relief from the Automatic Stay with the
Court to permit PHH Mortgage Corporation to Foreclose on 5050 Chancellor Street, Philadelphia,
Pennsylvania 19139.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult an attorney.)

        1.       If you do not want the Court to grant relief sought in the motion or if you want the
Court to consider your views on the motion, then on or before 06/15/2021 you or your attorney must
do all of the following:

               (a) file an answer explaining your position at:

                       Clerk's Office, U.S. Bankruptcy Court
                       The Robert Nix Building
                       900 Market Street
                       Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough so
that it will be received on or before the date stated above; and

               (b) mail a copy to the Movant’s attorney:

                       Brock and Scott, PLLC
                       8757 Red Oak Boulevard, Suite 150
                       Charlotte, NC 28217

       2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the Court may enter an Order granting the relief requested in the motion.
Case 18-14258-mdc          Doc 54    Filed 05/27/21 Entered 05/27/21 16:06:19              Desc Main
                                     Document     Page 2 of 3




        3.       A hearing on the motion is scheduled to be held before the Honorable Magdeline D.
Coleman on 06/22/2021 at 10:30 am, in Courtroom 2, United States Bankruptcy Court, The Robert
Nix Building, 900 Market Street, Suite 202, Philadelphia, PA 19107. Unless the Court orders
otherwise, the hearing on this contested matter will be an evidentiary hearing at which witnesses may
testify with respect to disputed material factual issues in the manner directed by Fed. R. Bankr. P
9014(d).

       4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorneys named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether
the hearing has been cancelled because no one filed an answer.

May 26, 2021
Case 18-14258-mdc   Doc 54   Filed 05/27/21 Entered 05/27/21 16:06:19   Desc Main
                             Document     Page 3 of 3
